 1                                                                            O
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       CLINTON W. S.,1                          Case No. ED CV 18-00841 CAS
                                                            (RAO)
12                         Plaintiff,
13            v.
                                                  ORDER ACCEPTING REPORT
14       NANCY A. BERRYHILL, Acting               AND RECOMMENDATION OF
         Commissioner of Social Security,         UNITED STATES MAGISTRATE
15                                                JUDGE
                           Defendant.
16

17
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, all of the
18
     other records and files herein, and the Report and Recommendation of United States
19
     Magistrate Judge (“Report”). The time for filing objections to the Report has passed,
20
     and no objections have been filed. The Court hereby accepts and adopts the findings,
21
     conclusions, and recommendations of the Magistrate Judge.
22
     ///
23
     ///
24
     ///
25
     ///
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1         IT IS ORDERED that the decision of the Commissioner of Social Security is
 2   reversed, and the matter is remanded for further administrative action.
 3

 4
     DATED: February 14, 2019                                                  ______
                                            CHRISTINA A. SNYDER
 5                                          UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
